Citation Nr: 1139105	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) than the 30 percent assigned effective from January 28, 1994, and than the 50 percent assigned effective from April 8, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his companion



ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. This claim was previously remanded by the Board in March 2008. 

The Veteran and his companion presented testimony before a Decision Review Officer (DRO) in October 2005 at the RO in San Juan, the Commonwealth of Puerto Rico.  A written transcript of the hearing testimony has been prepared and incorporated into the evidence of record. 

The Board in March 2010 remanded the appealed claim to the RO or Appeals Management Center (AMC) for additional development, and it now returns to the Board for further review.

While the Board in the Introduction to its prior Remand of March 2010 considered a claim for total disability rating based on unemployability due to service-connected disability (TDIU) to have been raised by the record and referred that claim to the RO for adjudication, it does not appear from the record that the RO since that time addressed a TDIU claim.  The Board has in this Remand, below, addressed and considered TDIU to be part and parcel of the increased rating claim before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board observes that the Veteran is also service connected for tonsillitis and pharyngitis and those disabilities are not the subject of a claim before the Board, those disabilities are not now compensably rated and are not alleged to be or otherwise implicated by the record as causative of or contributing to unemployability for this Veteran.  Accordingly, the Board finds the TDIU issue to be sufficiently limited to the effects of the Veteran's service-connected PTSD to warrant its consideration as part and parcel of the PTSD increased rating claim presently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran informed in at a June 2005 VA examination for compensation purposes that he had not worked since 1970.  At his most recent VA examination for compensation purposes in April 2010 he informed that he had been unemployed since Social Security Administration (SSA) benefits were granted in September 1976.  He also then informed that he was hospitalized at the San Juan VA Medical Center (VAMC) beginning in the 1970s.  The April 2010 examiner noted records within the claims file indicating a first admission in September 1970 at the Hato Rey Psychiatric Hospital with a diagnosis of schizophrenic reaction, undifferentiated type; a second hospitalization at that facility in 1977 with a diagnosis of schizophrenia, chronic undifferentiated type; a third hospitalization there in 1983 with a diagnosis of chronic schizophrenia; and a forth hospitalization there in 1986 with a diagnosis of schizophrenic disorder, undifferentiated type.  The Veteran at the April 2010 examination further informed that he had pursued education at a barber school but was unable to complete it and did not know why.

The April 2010 examiner noted that the Veteran contended that he was unemployed due to his mental disorder inclusive of PTSD, and the examiner affirmed that the Veteran's history and the psychiatric examination support this contention.  The examiner, paraphrasing from applicable sections of the DSM-IV-TR, concluded that Veteran had 'major impairments in several areas, such as work or school, family relations, judgment, thinking, or mood.'  The examiner expounded upon relevant supportive symptoms, including the Veteran's unemployment since ceasing employment as a bellboy in the 1970s, his inability to complete a barber course, and his current reported symptoms including absence of desire to take a bath, marital problems due to his irritable behavior, and both social isolation and lack of leisure pursuits.  

In effect, based on the Veteran's history as self-reported and as documented in prior medical records and based on current examination, the April 2010 examiner presented conclusions consistent with the Veteran's unemployability due to his psychiatric disability.  The Veteran also then expressed disordered or disorganized thinking in his speech at that examination, as evidenced by the Veteran's statements as noted by the examiner in his report.  

However, upon a prior VA psychiatric treatment in June 2009, and thus proximate to the VA examination in April 2010, the Veteran's presentation before that psychiatrist was not that of significant impairment.  Rather, the Veteran presented with good appearance and hygiene, no depressive ideas or anxiety, no insomnia, no nightmares, no panic attacks, no self harm ideas or suicidal or homicidal ideas, and no perceptual disorder.  The Veteran also then presented with an anxious but euthymic mood, intact orientation, and good judgment.  That psychiatrist diagnosed PTSD but assigned a Global Assessment of Functioning (GAF) Scale score of 55, five points higher than the GAF assigned by the April 2010 examiner.

Based on the Veteran's self-report at the April 2010 examination that he was inconsistent in his taking of his medication, the Board might reasonably conjecture that the Veteran's different presentations between June 2009 and April 2010 may have been due to the Veteran taking his antipsychotic medication at the time of the former but not at the time of the latter examination.

The question of unemployability due to the Veteran's PTSD clearly is raised in the present claim for increased evaluation, including based on the Veteran's assertions at the April 2010 VA examination for compensation purposes and based on that examiner's findings.  Under such circumstances the claim for an increased rating for his service-connected PTSD includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447   (2009) (per curiam).  However, the Board finds that it cannot at this juncture make a sufficiently informed determination of the Veteran's employment impairment over the initial rating period, and specifically whether he has unemployable due to his PTSD over any interval during this initial rating period.  

As noted above, the Veteran effectively reported at his April 2010 VA examination for compensation purposes that he had been awarded SSA disability benefits in September 1976.  Records underlying a Social Security Administration (SSA) award of disability benefits in the 1970s and those underlying any subsequent SSA disability determinations are not contained within the claims file.  The Court has held that where a veteran is in receipt of Social Security disability benefits, the medical records underlying that award are relevant to issues such as those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  It appears likely that such records may inform any determination of the Veteran's employability including as to questions of unemployability due to his PTSD.  As such, these medical records must be obtained for association with the claims folder.  

Additionally, the Board believes an addendum opinion should be sought from the April 2011 examiner, to address the question of intervals of unemployability of the Veteran due to his PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  In the course of remand development, translation should be obtained and associated with any Spanish language documents received.  

2.  Contact the Veteran and ask him to provide any additional information or evidence regarding any testing or treatment he has received for his service-connected PTSD.  He should be afforded the opportunity to submit any additional evidence or argument in furtherance of his claim.  Any responses and evidence received should be associated with the claims file, and any indicated development undertaken.  

3.  With appropriate authorization and assistance from the Veteran, records should also be sought of hospitalizations at the Hato Rey Psychiatric Hospital beginning in September 1970 through at least 1986.  All records and responses  should be associated with the claims file.  

4.  Obtain and associate with the claims file records underlying a September 1976 SSA decision granting disability benefits.  Also obtain and associate with the claims file records of any other SSA disability benefit decisions and all records underlying these determinations.  
  
5.  Thereafter, obtain an addendum report from the examiner who conducted the April 2010 VA psychiatric examination of the Veteran, to address remaining questions concerning the Veteran's service-connected PTSD.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review for the addendum report.  The examiner should answer the following:   

a.  The examiner should carefully review the record as contained within the claims file, including any obtained records from the Social Security Administration and past treatment and examination records, as well as submitted lay statements and other evidence.  The examiner should consider the credibility or lack of credibility of statements and other evidence (if so indicated).  

b.  The examiner should address psychiatric disability present generally, not merely PTSD, and in so doing should address both neurotic and psychotic symptoms and their impact on functioning.  The examiner should endeavor to differentiate impairment due to PTSD from that due to other causes.  

c.  The examiner should, to the extent possible based on the evidentiary record, address the severity of the Veteran's PTSD from January 28, 1994, to the present, including intervals of greater or lesser severity as may be indicated by the record.  In so doing, the examiner should address any impact on medications taken or not taken for psychiatric disability, to include medication for co-morbid psychosis as reflected within the record and impacts of not taking such antipsychotic medication.  

d.  The examiner should also provide a clear opinion of the intervals, if any, over which the Veteran has been unemployable due to his service-connected PTSD, as opposed to his being unemployable due to other causes.  

e.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

f.  If any opinion and supporting rationale cannot be provided without medically unsound guesses or judgment based upon mere conjecture, the examiner should clearly explain why this is so for each such opinion not provided on this basis.

6.  If the requested addendum report cannot be obtained from the April 2010 examiner with adequate answers to the questions posed in remand instruction 5, then the Veteran should be afforded a further VA examination to address the nature and severity of his, and that examination should address the questions posed in remand instruction 5.  

7.  Thereafter, readjudicate the remanded issue.  This should include consideration of any staged ratings warranted by evidentiary record over the initial rating period beginning from the January 28, 1994 date of service connection for PTSD.  Readjudication should include consideration of entitlement to TDIU over any intervals beginning from January 28, 1994.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


